DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of group I, claims 1-36, in the reply filed on 01/18/2022 is acknowledged.
Status of Application
2.	The claims 1-43 are pending in the application. Claims 37-43 are withdrawn from consideration as non-elected, and claims 1-36 are examined on merits herein. 
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
4.	The information disclosure statements (IDS) submitted on 02/19/2020, 02/27/2020, and 09/16/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-4, 7-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	
	Claim 1 states that the components of the claimed coating composition comprise an alkali-acid phosphate “or an equivalent thereof”,  a phosphoric acid “or an equivalent thereof”, a glass powder “or equivalent thereof”, and a metal oxide “or an equivalent thereof”. It is not made clear what “equivalents” of these various components might be, or which types of compounds are meant to be encompassed by the claim coverage of “equivalents” of the compounds. As such, the meets and bounds of the claim 1 and its dependent claims are ambiguous, and the claims 1-4 and 7-35 are indefinite under USC 112. 
	Claim 6 is further indefinite because it states that A1b and A2b are both phosphoric acid, however these two components are listed in independent claim 1 as being able to be in alternative with one another. As such, it is unclear what a limitation stating that both have a certain compositional feature is supposed to mean, in as much as both A1b and A2b are not both required to be present at all It is therefore ambiguous as to if the further limitations of claim 6 are meant to indicate that both the A1 and A2 formulations are present, or if the claim 6 limitations only apply if A1 and A2 are present. Because this is not made clear in the claim as written, claim 6 is not patentably distinct over the prior art of record. 
	Claims 11-13 are further indefinite for similar reasons to those stated above for claim 6, as the claims contain limitations pertaining to “each” of A1 and A2, without specifying if this indicates that both of these A components are necessarily present. 
	Claims 16-23, 28-29, and 32-33 are further indefinite for similar reasons to those stated above for claim 6, as the claims contain limitations pertaining to “each” of B1 and B2, without specifying if this indicates that both of these B components are necessarily present. 
	Claim 34 is further indefinite because it contains limitations to how “the coating” is produced, but claim 1 from which it depends is drawn to a “coating composition.” As such, limitations as to using two components to produce a coating would appear to be drawn to a method of use of the claim 1 coating composition, so as to produce a coating, rather than a further limitation to the coating composition itself. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-6, 9-10, 24-27, 30-31, and 34-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lally (US 7429290) in view of Patel et al (US 2016/0258067).
	Regarding claim 1, Lally teaches a coating composition comprising 15-45 wt% of a potassium acid phosphate, 5-35 wt% of a metal oxide, 5-44 wt% of a silica-containing compound that can be a glass, and 30-35 wt% water (see column 2, lines 50-60 and claim 1). Lally further teaches that phosphoric acid can be included as a partial or supplement to the water component (see column 3, lines 5-10), as the phosphate compound (see column 4, lines 55-60), and/or as a setting accelerator (see column 3, lines 35-40). The potassium phosphate, water, silica-containing (glass) component, and metal oxide components are each present in amount ranges such that they would overlap the instant claim ranges for A1a (potassium phosphate), A1c (water), and further for B1a (glass), B1b (metal oxide), and B1c (water). The Lally mixture can be considered as two mixtures, wherein the first comprises potassium phosphate, said phosphoric acid component, and water, and wherein the second comprises glass, metal oxide, and also water. This is because the instantly claims are drawn to a composition and not a pack or other product wherein the A and B mixtures are kept separate. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. As such, the Lally mixture of the aforementioned components meets each component and range limitation of instant claim 1, but differs from the coating composition of said claim because Lally does not specify the phosphoric acid content. However, it would have been obvious to one of ordinary skill to modify Lally in view of Patel et al in order to use a phosphoric acid content taught therein, because Patel et al teaches a coating composition also based on the same types of phosphates taught by Lally in combination with a component that can be glass, a metal oxide, and a phorphoric acid content. Patel teaches using the inventive coating composition for use on a steel substrate, which is also a material taught by Lally for coating with the inventive composition taught therein. In the Patel composition, the phosphoric acid component is present in an amount of 2-10 wt% (see paragraphs 0008 and 0017). One of ordinary skill would have had motivation to use this amount from Patel in the Lally composition because while Lally teaches that phosphoric acid may be added as a component in the coating composition, it does not provide a specific teaching as to the amount to include; this would cause a skilled artisan to look to other teachings for a proper phosphoric acid amount. Patel provides a teaching as to this phosphoric acid content used in a similarly composed phosphate composition for application on steel, and so one would have understood that this phosphoric acid content could also be used for that called for by Lally. One would have had a reasonable expectation of success in the modification because of the aforementioned similarities in composition and use of the Lally and Patel compositions. Each limitation of instant claim 1 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claims 2-4, Lally teaches that the phosphate component in the coating composition is monopotassium phosphate, KH2PO4 (see column 2 Table). 
	Regarding claims 5-6, Lally teaches that the acid component is phosphoric acid. Thus when the A1 embodiment is chosen, A1b is phosphoric acid meeting the further limitation of instant claim 6. 
	Regarding claim 9, Lally teaches no carbon content or organic compound content. 
	Regarding claim 10, Patel et al teaches that pigments can be included in the coating composition as an optional additive (see paragraph 0049). One would have recognized this as an improvement when modifying Lally in view of Patel, and would have therefore had motivation to also include it in the modified Lally coating composition.
	Regarding claim 24, Lally teaches that the metal oxide component is magnesium oxide (see claim 6). 
	Regarding claim 25, Lally teaches that the metal oxide component can be zinc oxide (see column 4, lines 45-50). 
Regarding claim 26, Patel et al teaches that pigments can be included in the coating composition as an optional additive (see paragraph 0049). One would have recognized this as an improvement when modifying Lally in view of Patel, and would have therefore had motivation to also include it in the modified Lally coating composition.
Regarding claim 27, Patel teaches a kaolin clay, kaolinite, or meta kaolin component included in the inventive coating composition (see claim 17). One would have recognized this as an improvement when modifying Lally in view of Patel, and would have therefore had motivation to also include it in the modified Lally coating composition.
	Regarding claim 30, Lally teaches no carbon content or organic compound content. 
Regarding claim 31, Patel et al teaches that a rheology modifier/suspending agent can be included in the coating composition as an optional additive (see paragraph 0012). One would have recognized this as an improvement when modifying Lally in view of Patel, and would have therefore had motivation to also include it in the modified Lally coating composition.
Regarding claim 34, as discussed above, the composition taught by Lally in view of Patel et al comprises each of components A1a, A1b, A1c, B1a, B1b, and B1c in amounts such that each compositional limitation of instant claim 1 is met by overlapping corresponding ranges. In as much as claim 34 can be interpreted as further defining how the coating composition is produced, rather than a coating formed from said coating composition, the Lally in view of Patel composition would also meet the further claim 34 limitations. The order in which the A1a, A1b, A1c, B1a, B1b, and B1c are mixed does not distinguish the final product that is a composition, because whether certain components are mixed together first (i.e. as an A component) and then mixed with the other compounds (as a B component) has not been shown to materially effect the resultant coating composition. Claim 34 is therefore also rendered obvious and not patentably distinct over the prior art of record. 
Regarding claim 35, as shown above, Lally in view of Patel et al teaches a silicate-based coating composition comprising an acidic phosphate-based material meeting each limitation of part A1 as defined by instant claim 1 and also by instant claim 35. 
10.	Claim 36 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lally (US 7429290). 
Regarding claim 36, Lally teaches a coating composition comprising 15-45 wt% of a potassium acid phosphate, 5-35 wt% of a metal oxide, 5-44 wt% of a silica-containing compound that can be a glass, and 30-35 wt% water. Embodiments are taught wherein the silica-containing (glass) component and the metal oxide component are present in amounts falling within the ranges for B1a and B1b of the instant claims (see column 6). As such, routine optimization and experimentation in choosing glass from the small and finite list of silica-containing components would lead one of ordinary skill to a metal oxide/glass mixture meeting each limitation of instant claim 36. The claim is therefore obvious and not patentably distinct. 
Conclusion
11.	No claim is allowed.
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW23 March 2022